     Case 2:19-cv-05883-AB-ADS Document 37 Filed 09/21/21 Page 1 of 1 Page ID #:1123




 1                                                                          JS-6
 2

 3

 4

 5

 6

 7

8
                               UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11
      FADI HADDAD,                               Case No. 2:19-05883 AB (ADS)
12
                                Petitioner,
13
                                v.               JUDGMENT
14
      DEBBIE ASUNCION, Warden,
15
                                Respondent.
16

17
            Pursuant to the Court’s Order Accepting Report and Recommendation of United
18
      States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the
19
      above-captioned case is dismissed with prejudice.
20

21
      DATED: September 21, 2021        ____________________________________
22                                     THE HONORABLE ANDRÉ BIROTTE, JR.
                                       United States District Judge
23

24
